952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Clinton MARTENY, Plaintiff-Appellant,v.Dr. Robert FRY, OHS, Virginia Department of Correction;Edward D. Carey, M.D., Defendants-Appellees,andDavid K. Smith, Warden, Buckingham Correctional Center, Defendant.
No. 91-7657.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 9, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  (CA-90-240-R), James C. Turk, Chief District Judge.
John Clinton Marteny, appellant pro se.
Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
OPINION
PER CURIAM:


1
John Clinton Marteny appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Marteny v. Fry, No. CA-90-240-R (W.D.Va. July 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 As conceded by Marteny in his September 10 filing in this Court, his motion to stay proceedings is moot